                                                                                                        FILED
                                                                                               2019 Aug-29 PM 12:01
                                                                                               U.S. DISTRICT COURT
                                                                                                   N.D. OF ALABAMA


                          UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                                MIDDLE DIVISION

JUAN RAMON PEREZ-GOMEZ,                          )
                                                 )
       Petitioner,                               )
                                                 )
v.                                               )    Case No.: 4:19-cv-00040-KOB-JHE
                                                 )
MR. BENNER, et al.,                              )
                                                 )
       Respondents.                              )

                                 MEMORANDUM OPINION

       On August 6, 2019, the magistrate judge entered a Report and Recommendation, (doc.

14), recommending that the court grant the Respondents’ motion to dismiss (doc. 13) and dismiss

the petition for writ of habeas corpus as moot. No party has filed any objections.

       The court has considered the entire file in this action, together with the report and

recommendation,      and   ADOPTS     the magistrate judge’s       report   and      ACCEPTS    his

recommendation to dismiss this action as moot.

       The court will enter a separate Final Order.

       DONE and ORDERED this 29th day of August, 2019.




                                             ____________________________________
                                             KARON OWEN BOWDRE
                                             CHIEF UNITED STATES DISTRICT JUDGE
